Case 4:21-cv-00132-CVE-CDL Document 19 Filed in USDC ND/OK on 03/31/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA


   JOHNNY DALE FLOYD; VIRGINIA FLOYD;               )
   JENNIFER GAIL ROBINSON; LORENA ANN               )
   GOFORTH; and JOANNA PAUL,                        )
                                                    )
                                                    )
                 Plaintiffs.                        )
   v.                                               )
                                                    )
   BP p.l.c.; ATLANTIC RICHFIELD COMPANY; )                       Case No.: 21-cv-00132-CVE-CDL
   BP CORPORATION NORTH AMERICA INC.;               )
   BP AMERICA INC.; BP PIPELINES (NORTH             )             (Removed from the District Court
                                                    )             of Creek County, Bristow Division
   AMERICA) INC.; MARATHON OIL
                                                    )
   CORPORATION; MARATHON OIL                                      Case No. BCJ-2020-00025)
                                                    )
   COMPANY; MARATHON PETROLEUM                      )
   CORPORATION; MARATHON PETROLEUM                  )
   COMPANY LP; KINDER MORGAN, INC.;                 )
   EPEC OIL COMPANY LIQUIDATING TRUST; )
   EL PASO TENNESSEE PIPELINE CO., L.L.C.;          )
                                                    )
   EL PASO ENERGY, E.S.T. CO.; EPEC OIL
                                                    )
   COMPANY; MIDWESTERN GAS                          )
   TRANSMISSION CO.; BOLIN OIL COMPANY, )
   a partnership, its partners, DANIEL HOUSTON      )
   BOLIN, DANIEL PHILLIPS BOLIN, ROBERT             )
   LEE BOLIN, CHARLES WILLIAM BOLIN, and )
                                                    )
   the successors of the Bolins; and PHILLIP ELIAS,
                                                    )
                                                    )
                 Defendants.                        )

         KINDER MORGAN, INC., EPEC OIL COMPANY LIQUIDATING TRUST,
         EL PASO TENNESSEE PIPELINE CO., L.L.C., EL PASO ENERGY E.S.T.
            COMPANY, AND EPEC OIL COMPANY’S MOTION TO DISMISS

         Defendants Kinder Morgan, Inc., EPEC Oil Company Liquidating Trust, El Paso

  Tennessee Pipeline Co., L.L.C., El Paso Energy E.S.T. Company, and EPEC Oil Company (the

  “Moving Defendants”) for their motion to dismiss Plaintiffs’ Petition pursuant to Fed. R. Civ. P.

  12(b)(6) adopt and incorporate by reference (1) Defendants, BP p.l.c., Atlantic Richfield
Case 4:21-cv-00132-CVE-CDL Document 19 Filed in USDC ND/OK on 03/31/21 Page 2 of 4




  Company, BP Corporation North America Inc., BP America Inc. and BP Pipelines (North

  America) Inc.’s Motion to Dismiss and Brief in Support (Doc. 9) and (2) Marathon Defendants’

  Motion to Dismiss and Brief in Support (Doc. 18). These parties, like the Moving Defendants, are

  described in the Petition as Operational Defendants and for the same reasons set forth in their

  Motions, the claims against the Moving Defendants should be dismissed.

         WHEREFORE, the Moving Defendants respectfully request this Court dismiss Plaintiffs’

  Petition and award whatever relief the Court deems just and equitable.




                                                -2-
Case 4:21-cv-00132-CVE-CDL Document 19 Filed in USDC ND/OK on 03/31/21 Page 3 of 4




  Dated March 31, 2021          Respectfully submitted,


                                /s/ Mark Banner
                                Mark Banner, OBA No. 13243
                                Dawson A. Brotemarkle, OBA No. 31495
                                HALL, ESTILL, HARDWICK, GABLE,
                                  GOLDEN & NELSON, P.C.
                                320 South Boston Avenue, Suite 200
                                Tulsa, OK 74103-3706
                                Telephone: (918) 594-0400
                                Facsimile: (918) 594-0505
                                mbanner@hallestill.com
                                dbrotemarkle@hallestill.com

                                ATTORNEYS FOR DEFENDANTS KINDER
                                MORGAN, INC., EPEC OIL COMPANY
                                LIQUIDATING TRUST, EL PASO TENNESSEE
                                PIPELINE CO., L.L.C., EL PASO ENERGY E.S.T.
                                COMPANY, AND EPEC OIL COMPANY




                                        -3-
Case 4:21-cv-00132-CVE-CDL Document 19 Filed in USDC ND/OK on 03/31/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

  I hereby certify that on March 31, 2021, I electronically transmitted the foregoing document to the
  Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to
  the ECF registrations in this case as follows:

          A. Scott McDaniel
          Stacy L. Acord
          Melissa A. East
          Kenneth H. Blakley
          Robert D. Edinger.
          Jacqueline G. Stone
          Travis W. Brown


  I further certify that on March 31, 2021, a true and correct copy of the foregoing document was
  also served via U.S. mail, postage prepaid, upon counsel as follows:

   Michael J. Blaschke, Esq.                            Steven J. Adams, Esq.
   MICHAEL J. BLASCHKE P.C.                             Timothy J. Sullivan, Esq.
   Landmark Towers West, Suite 1000                     GableGotwals
   3555 N.W. 58th Street                                1100 ONEOK Plaza
   Oklahoma City, OK 73112                              100 West Fifth Street
                                                        Tulsa, OK 74103-4217
   Allan DeVore, Esq.                                   ATTORNEYS FOR DEFENDANT
   Jandra Susanne Cox, Esq.                             MIDWESTERN GAS TRANSMISSION CO.
   DEVORE LAW FIRM, PLC
   5709 N.W. 132nd Street
   Oklahoma City, OK 73142
   ATTORNEY FOR PLAINTIFFS

   James Key, Esq.                                      Mike Jones, Esq.
   Michael K. Reer                                      MIKE JONES, P.C.
   HARRIS, FINLEY & BOGLE, P.C.                         116 North Elm
   777 Main Street, Suite 1800                          Bristow, OK 74010
   Fort Worth, TX 76102                                 ATTORNEYS FOR DEFENDANT PHILIP
   ATTORNEY FOR PLAINTIFFS                              ELIAS




                                               /s/ Mark Banner
                                               Mark Banner
  4823023.1:520758.02097




                                                 -4-
